*493SEPARATE CONCURRING OPINION.
STURGIS, J.
I concur in the result reached in this case for another reason: The appeal is brought' here in the manner commonly known as the short form under section 2048, Revised Statutes 1909, applicable to civil cases. There was filed in this court in due time a certified copy of the judgment and order granting the appeal. No other part of the record has been certified to this court by the clerk of the trial court. This record merely discloses that the defendant entered a plea of not guilty, was tried by a jury, who returned a verdict finding him guilty and assessing his punishment at a fine of five dollars, and that thereafter an affidavit for appeal was sustained and the appeal granted to this court. The appellant has filed in this court what is termed an abstract of the record, made-up in the same manner as applicable to civil cases. This abstract shows the information, omitting what are termed “formal parts,” and condensed statements as to other parts of the record proper. It also states that a bill of exceptions was, duly filed and sets out an abstract of the same, inclusive of the evidence introduced, the instructions given and refused by the court,, the motion for new trial and the taking of the appeal. In short, the abstract is such as would be proper in a civil case, and would be taken by this court as sufficient unless the same was challenged or an additional abstract filed in this court by the opposite party.
A criminal case cannot be brought to this court on' appeal in this manner. It was held in Golden City v. Hall, 68 Mo. App. 627, that the provisions of section 2253, Revised Statutes 1889, now section 2048, Revised Statutes 1909, providing for appeals in civil cases being brought to this court by filing a certified copy of the-judgment and order granting thé appeal and thereafter filing printed abstracts of the record in lieu of a perfect transcript, are not applicable to criminal cases. *494A reading of sections 5308 and 5309, Revised Statutes 1909,providing for appeals in criminal cases shows that an appeal in a criminal case can only be brought to this court by a full transcript of the record, certified by the clerk of the trial court. We cannot, therefore, review this case and pass on the alleged errors on the printed abstract of the record.
It has often been held that it is the duty of this court in a criminal case, where a transcript of the record has been filed here in the time prescribed by statute, to examine such record for errors and render judgment thereon without any abstracts, statements or briefs being filed. [State v. Davidson, 73 Mo. 428; State v. Miles, 174 Mo. App. 181, 156 S. W. 758; State v. Rhodes, 35 Mo. App. 360, 364.] This court, however, can only review such matters as are shown by the transcript certified by the clerk of the trial court. There is nothing before this court, therefore, except the judgment and order granting the appeal and these axe free from error.- There is nothing in the record before us to show that the court in granting the appeal made any order operating as a stay of proceedings and it therefore became the duty of the appellant to see that the transcript was made out, certified and filed in this court, such is the construction given to sections 5308 and 5309, Revised Statutes 1909, in Caldwell v. Hawkins, 46 Mo. 263; State v. Caldwell, 21 Mo. App. 645; and State v. Dempsey, 168 Mo. App. 298, 300, 153 S. W. 1064. What is said in the last cited case about filing abstracts of the record in said argu-endo and in no wise means that an abstract of the record may take the place of a full transcript certified by the clerk of the trial court.The appellant, therefore, has failed to bring his case before this court in the manner required for appeals in criminal cases and as the duty devolves on him to have this done, none of the errors complained of by him are properly before this court for review. In this we all agree.